Name: Commission Regulation (EEC) No 272/85 of 31 January 1985 amending Regulation (EEC) No 208/70 laying down detailed rules for the application of measures to encourage the processing of oranges
 Type: Regulation
 Subject Matter: civil law;  food technology
 Date Published: nan

 No L 28/46 Official Journal of the European Communities 1 . 2. 85 COMMISSION REGULATION (EEC) No 272/85 of 31 January 1985 amending Regulation (EEC) No 208/70 laying down detailed rules for the application of measures to encourage the processing of oranges THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of certain varie ­ ties of oranges ('), as last amended by Regulation (EEC) No 987/84 (2), and in particular Articles 2 (3) and 3 (2) thereof, Whereas Commission Regulation (EEC) No 208/70 (3), as last amended by Regulation (EEC) No 2972/75 (4), provides that a certificate shall be issued for each batch of oranges delivered to the processor specifying inter alia the class or classes to which the the product belongs ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 208/70 is hereby amended as follows : 1 . Article 6 is replaced by the following : 'Article 6 1 . As each batch delivered under processing contracts is received by the processor, the authority appointed by the Member State where processing is to take place shall verify the weight of the products delivered and shall ascertain that they belong at least to class III . On completion of these controls, a certificate shall be issued for each batch to the processor speci ­ fying :  the name and address of the contracting parties,  the net weight of the product and an indication to the effect that it belongs at least to class III . One copy of the certificate shall be sent to the producers . 2 . If, during the controls provided for above, all or part of the product is found not to correspond at least to the characteristics laid down for class III defined in Article 5, the authorities referred to in paragraph 1 shall inform the contracting parties accordingly.'  2 . In the second indent of point (b) of the second paragraph of Article 7, 'of each class' is deleted . Whereas such information was necessary owing to the fact that until the end of the 1983/84 marketing year the financial compensation intended to encourage the processing of certain varieties of oranges and likewise the minimum purchase price paid to producers were fixed at different levels for classes I , II and III of oranges of the Biondo comune variety ; whereas experience has shown that neither specific classifica ­ tion for the purposes of delivery to the processing industry nor the fixing of different minimum prices and financial compensation according to class is necessarily required in the case of fresh oranges of this variety ; whereas it is therefore no longer necessary to verify whether these products belong to class I , II or III on delivery to the processor ; whereas it is enough merely to ensure that the oranges delivered under the processing contracts have at least the characteristics required for class III ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 324, 27 . 12 . 1969, p. 21 . (2) OJ No L 103, 16 . 4. 1984, p. 10 . (3) OJ No L 28 , 5 . 2 . 1970 , p. 12 . 4&gt; OJ No L 295, 14 . 11 . 1975, p. 16 . 1 . 2. 85 Official Journal of the European Communities No L 28/47 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1985 . For the Commission Frans ANDRIESSEN Vice-President